DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 5-11, 14-20 & 24-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended the claims after the final rejection and now includes the feature of “… wherein only said portion of the medical…”, which was not presented before and will be address in the rejection below.  
Regarding applicants’ arguments to the 112th rejection these are not persuasive as applicant’s specification is very specific as pointed out in the remarks page 6, that a geographical rectangle may be drawn around a portion of the second field …. The highlighted portion of the second screen 132 may automatically populate the robot filed of view…  This citation by applicant from their specification does not elaborate what “highlighting” is?  Applicant fails to provide details as to what “highlighting” encompasses.  Furthermore, the selecting requirement is merely creating a rectangle and where applicant claims drawing a highlight region this is not the same.  Even in applicants cited portion of the specification, see remarks 10/24/2022, they specifically describe drawing a rectangle which is not the same as highlighting.  The figures even only show a rectangle box and no “highlighting”.  Applicant describes drawing rectangles for selecting but does not describe that specific claimed feature of “drawing a highlight region.”  Applicant seems to be confusing the two where these are two distinct functions.  Whereby, highlight would be the function of indicating or accentuating something; and where the function of selecting/drawing rectangle is basically clicking on an object that some other function needs to be carried out on.  How would one link the highlighting function to the drawing a rectangle to select an item?  Where these are two different functions and so as per the filed specification the BRI of the claims will be taken.  
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-11, 14-20 & 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 5-11, 14-20 & 24-27 where applicant now claims “by drawing a highlighted region around the portion of the medical information” and “wherein only said selected portion of the medical …”, applicants’ specification do not specifically show the feature that has been claimed.  The specification is devoid of allowing the user to draw a highlighted region in the user interface.  Applicant’s specification merely describes the user selecting an area to be highlighted.  There is not “drawing” involved.  Applicant’s specification merely suggests that the user can highlight an area to be highlighted as applicant points out in the remarks filed 06/21/2021 and 10/24/2022, no actual drawing is taking place merely selecting and area.  Applicant specification also fails to provide any specifics as to “only said portion of the medical…”, where applicant do not describe that “only” that portion of the medical information is displayed.  Applicants amendments have created more confusion as they have tried to include the highlighting with the selecting an area and then presenting specific information based on the selecting an area, but the use of “only” has not been presented in the originally filed specification.  

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6-11, 14-20 & 24-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuno (5,802,494) in view of Jenkins (6,597,392), in view of Ludwig US Patent 5,915,091, in view of Rivette et al., US Patent 5,623,679 (hereafter referenced as Rivette) and in further view of Owens et al., US Patent 5,530,865 (hereafter Owens).  

Regarding claims 1, 11 and 20 where it is disclosed by Kuno to have a robot that includes a monitor and a camera 31a that can capture video images as described in column 5 lines 15-31 and shown in figs 3-5.  Kuno also shows in figure 5 to have a remote station which is coupled to the robot and the remote station includes a display as described in column 5 lines 15-31.  The information on the remote station can be transmitted to the robot and viewed by the patient in a remote site as described in column 5 lines 15-31 and shown in figures 3-5.  The remote station would be able to see what the robot is seeing and thus would meets applicants claim to the remote station showing on the screen robotic information which is interpreted to mean what the robot sees.  Furthermore, it is disclosed by Kuno in column 4 lines 30-35 & column 24 lines 23-38 to display non-robotic information to the screen of the remote station to be transmitted for display to the robot.  In this instance the monitoring data of the patient which alerts the Doctor that something is wrong with said patient.  Kuno in figure 5 shows their remote station including input devices which allow the operator to input information into the system.  
However, Kuno does not specifically describe display a first and second screen field’s portion of the non-robotic information and robotic information at the remote station simultaneously and having numerous different screen fields showing different information on the screen.  Where one field shows information directed to images and other screen fields/windows show other information which is not image related.    
Jenkins is directed to a tele-presence system for doctors to treat patients at a remote site.  Jenkins in column 3 lines 32-55 and column 4 lines 15-20 teaches the export of annotated non-robotic/medical information from one location to another with the use of an export button which is on the graphical user interface.  Jenkins specifically teaches having multiple screen display different information on one single display and non-robotic information is also shown, as shown in figure 3.  Jenkin in column 3 lines 30-55 where they describe the system having cameras at both sites and the images that are captured can be shared and viewed at both sites.  Jenkins in at least column 9 lines 25-33 discloses their system using different windows/screen fields to allow the system to send information between them and share the information between all the parties.  Specifically, in column 7 lines 13-27 the records window 302 is different window where all the captured images from the capture device 100 is stored and shared.  Then in column 9 lines 25-33 they describe the image in the image window 306 is sent to the communications and image capture window 308 for transfer to a connected party.  This shows two different windows/fields being used by the system to share information/images between parties simultaneously.  Jenkins figure 3 shows that their system can display both image information and non-image information on the screen at the same time, where one window/field is directed to non-image/robot information.  The second window/field which is directed to annotating the captured image and sharing that image with other parties would require another program to carryout said function.  Whereas the window/field which shows the images would require a video processing program to show said video.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kuno by the teachings of Jenkins where they are both directed to the same field of endeavor of teleconferencing for healthcare situations.  Where one would see that the invention of Kuno does not allow for the images to be marked up at the remote site and sent to the robot site for viewing of the patient.  Thus, it would have been obvious to one to use the teachings of Jenkins to allow for the system of Kuno to be modified and allow for improved communications between the remotes sites when having a conference in regards to a patient’s healthcare.  
However, neither Kuno nor Jenkins specifically discloses the further limitation of simultaneously displaying on one screen the video images captured from the robot and the station and also allowing all the transmission of non-robotic information between systems from the remote system.  
Ludwig is directed to a teleconferencing system where in column 24 lines 5-26 they disclose their system including a screen which displays multiple video conferencing video feeds as shown in figure 8B where multiple feeds are shown.  The feed includes the person whom initiated the conference call and all the participants.  This is read upon by applicant claim to having the screen display the multiple video feeds on one screen and where the robot (participants) and the station (the person who initiates the conference call) feeds are able to be shown on one screen at the same time.  Furthermore, it is shown in figure 2B to have their system allow the users from the remote site to annotate an image which is non-robotic information and share that image between all the participants.  The video feed is in one field/window and the shared non-robot information is in another separate window/field.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kuno and Jenkins by the teachings of Ludwig where one would have been motivated to use the teaching of having the screen display multiple participants when having a conference call in regards to a patient.  In this instance it would allow the systems of Kuno and Jenkins when modified by Ludwig to have more than one person being on the system when talking about a patient and thus allow easier collaboration and improved patient care.  The use of a known technique as disclosed by Ludwig to improve the similar devices of Kuno and Jenkins in a similar way would have been obvious to one of ordinary skill in the art; in this instance the improvement of both Kuno and Jenkins by adapting them using the teaching of Ludwig to allow the sharing of information and annotating of information on a shared platform to make the sharing and understanding of collaborated information easier.  
Where applicant claims the feature of allowing the user to select/highlight a portion of medical information which needs to be shared.  Jenkins is directed to a tele-presence system for doctors to treat patients at a remote site.  Jenkins in column 3 lines 32-55 and column 4 lines 15-20 teaches the export of annotated non-robotic/medical information from one location to another with the use of an export button which is on the graphical user interface.  Jenkins specifically teaches “annotating” in column 4 lines 15-20 and column 7 lines 12-22 for the purpose of presenting marked up medical information to remote user while viewing video image (see figure3).  Furthermore, Jenkins in column 8 lines 20-30 where the information inside a window can be highlighted.   Jenkins teaches annotation tool and user interfacing means for sending the annotated medical information to remote user for teleconferencing.  It is noted that Jenkins’s specification uses the term “annotating” instead of “selected”.  Furthermore, where Jenkins allows the user to select what needs to be exported to the other screen, col. 3 lines 32-55 and col. 4 lines 15-20, this means that the user can select what they want to export and thus only what has been selected by the user would be exported.  This would meet applicants claimed limitation of transmitting and displaying only the selected portion of the medical information.  
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Kuno by Jenkins where they are both directed to the same field of endeavor of remote computerized teleconferencing between a doctor and a patient.  It would have been obvious for one of ordinary skill in the art at the time of the invention was made to have provided to Kuno with the capability of annotating non-robotic or medical information while viewing a visual display and user interfacing means for the purpose of selecting, sending, and presenting medical information to remote user, as taught by Jenkins.  This modification facilitates means for sending marked up medical information to remote user for teleconferencing.
Kuno’s modification uses the term “annotating” instead of “selecting”.   It is the Office’s position that “annotating” is a form of “selecting”.  Whereby, the act of annotation would require one to select text which needs to be annotated.  Therefore, the combination of Kuno and Jenkins provides highlighting/selecting of medical information.    
However, if one does not agree that annotating is a form of selecting; Rivette ‘679 is hereby provided to demonstrate that it is at least obvious that annotating is equivalent to selecting using the highlight function, column 4 lines 16-20.  
Hence, it is at least obvious if not inherent that one of ordinary skill in the art would be able to highlight/select the medical information from Kuno, Jenkins, Kudwig and Rivette ‘679 can modified the system via using the process of annotating, so that marked up medical information could be provided and allow all the parties involved to easily identify what was being emphasized, as taught by Rivette ‘679.  Where one would want to carry this out as it allows the user to be sure that the text they have selected/highlighted is actually visually indicated to them on the display device.  
However, where applicant includes the feature of “an input device” and “manipulate the input device”.  This is not specifically disclosed by Kuno, Jenkins, Ludwig nor Rivette ‘679 as described above.  The prior art of Owens has been provided to show that the use of a mouse which is an input device as described in at least column 5 lines 10-50 where an input device could be any device allowing the user to input information into the system such as a mouse or stylus or trackball.  The input devices which have been described by Owens allow the user to high light objects as shown in at least figures 14a-b and 19a-d where the system highlights the selected portion of text which then can be drag and dropped in another widow.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Kuno, Jenkins, Ludwig and Rivette ‘679 by the teachings of Owens where they are all directed to the same field of endeavor of presenting information on a display.  Where one would have been motivated to modify Kuno, Jenkins, Ludwig and Rivette ‘679 by the use of well-known technique to improve a similar device in the same way, as taught by Owens.  Where in this instance the modification of Kuno, Jenkins, Ludwig and Rivette ‘679 whom do not specifically have their system using the drop and drag feature to allow the user to select specific information or files which need to be transferred from one location to another location and this could be applied to Kuno, Jenkins, Ludwig and Rivette ‘679 to allow the user to select the text in the files and drag and drop the selected highlighted text to another file/location, as taught by Owens, which can be presented on the robot as taught by Kuno.  

 Regarding claims 6 and 15 it is disclosed by Jenkins in column 7 lines 12-22 and column 3 lines 33-55 to have their system allow the user to annotate information being displayed in the display device.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kuno by the teachings of Jenkins where they are both directed to the same field of endeavor of teleconferencing for healthcare situations.  Where one would see that the invention of Kuno does not allow for the images to be marked up at the remote site and sent to the robot site for viewing of the patient.  Thus, it would have been obvious to one to use the teachings of Jenkins to allow for the system of Kuno to be modified and allow for improved communications between the remotes sites when having a conference in regards to a patient’s healthcare.  

Regarding claims 7, 16 and 24 where it is disclosed by Jenkins in column 3 lines 33-67 to have their system display medical information.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kuno by the teachings of Jenkins where they are both directed to the same field of endeavor of teleconferencing for healthcare situations.  Where one would see that the invention of Kuno does not allow for the images to be marked up at the remote site and sent to the robot site for viewing of the patient.  Thus, it would have been obvious to one to use the teachings of Jenkins to allow for the system of Kuno to be modified and allow for improved communications between the remotes sites when having a conference in regards to a patient’s healthcare.  

Regarding claims 8, 17 and 25 where it is disclosed by Jenkins in column 3 lines 33-67 to have documents being displayed.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kuno by the teachings of Jenkins where they are both directed to the same field of endeavor of teleconferencing for healthcare situations.  Where one would see that the invention of Kuno does not allow for the images to be marked up at the remote site and sent to the robot site for viewing of the patient.  Thus, it would have been obvious to one to use the teachings of Jenkins to allow for the system of Kuno to be modified and allow for improved communications between the remotes sites when having a conference in regards to a patient’s healthcare.  

Regarding claims 9, 18 and 26 where Jenkins in column 5 lines 66-67 and column 6 lines 1-5 describes their system including a server/database which the remote station is coupled to and the non-robotic information is transmitted to.  In column 3 lines 23-33 they describe that the remote system is the system which is not located at the patient site and thus this is considered to be the remote database.  The remote site is also able to capture/store information as described in column 3 lines 33-42, which is acting like a database to capture and store all the patient information from each consultation.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kuno by the teachings of Jenkins where they are both directed to the same field of endeavor of teleconferencing for healthcare situations.  Where one would see that the invention of Kuno does not allow for the images to be marked up at the remote site and sent to the robot site for viewing of the patient.  Thus, it would have been obvious to one to use the teachings of Jenkins to allow for the system of Kuno to be modified and allow for improved communications between the remotes sites when having a conference in regards to a patient’s healthcare.  

Regarding claims 10, 19 and 27 where it is disclosed by Jenkins in column 5 lines 6-27 to have their system have the video images which are captured being transmitted to the database/serve to be stored.  In column 3 lines 23-33 they describe that the remote system is the system which is not located at the patient site and thus this is considered to be the remote database.  The remote site is also able to capture/store information as described in column 3 lines 33-42, which is acting like a database to capture and store all the patient information from each consultation.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kuno by the teachings of Jenkins where they are both directed to the same field of endeavor of teleconferencing for healthcare situations.  Where one would see that the invention of Kuno does not allow for the images to be marked up at the remote site and sent to the robot site for viewing of the patient.  Thus, it would have been obvious to one to use the teachings of Jenkins to allow for the system of Kuno to be modified and allow for improved communications between the remotes sites when having a conference in regards to a patient’s healthcare.  

Regarding claims 5 & 14 where all the limitations of claims 1 & 11 are disclosed by Kuno, Jenkins and Ludwig as described above.  
Jenkins is directed to a tele-presence system for doctors to treat patients at a remote site.  Jenkins in column 3 lines 32-55 and column 4 lines 15-20 teaches the export of annotated non-robotic/medical information from one location to another with the use of an export button which is on the graphical user interface.  Jenkins ‘392 specifically teaches “annotating” in column 4 lines 15-20 and column 7 lines 12-22 for the purpose of presenting marked up medical information to remote user while viewing video image (see figure3).  Jenkins teaches annotation tool and user interfacing means for sending the annotated medical information to remote user for teleconferencing.  It is noted that Jenkins’s specification uses the term “annotating” instead of “selected”.   
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Kuno by Jenkins where they are both directed to the same field of endeavor of remote computerized teleconferencing between a doctor and a patient.  It would have been obvious for one of ordinary skill in the art at the time of the invention was made to have provided to Kuno with the capability of annotating non-robotic or medical information while viewing a visual display and user interfacing means for the purpose of selecting, sending, and presenting medical information to remote user, as taught by Jenkins.  This modification facilitates means for sending marked up medical information to remote user for teleconferencing.
Kuno’s modification uses the term “annotating” instead of “selecting”.   It is the Office’s position that “annotating” is a form of “selecting”.  Whereby, the act of annotation would require one to select text which needs to be annotated.  Therefore, the combination of Kuno and Jenkins provides highlighting/selecting of medical information.    
However, if one does not agree that annotating is a form of selecting; Rivette ‘679 is hereby provided to demonstrate that it is at least obvious that annotating is equivalent to selecting using the highlight function, column 4 lines 16-20.  
Hence, it is at least obvious if not inherent that one of ordinary skill in the art would be able to highlight/select the medical information from Kuno’s and Jenkins system via the process of annotating so that marked up medical information could be provided and allow all the parties involved to easily identify what was being emphasized.  This would have been desirable to one of ordinary skill in the art as it would allow for the user to indicate that information was important and this would be easily identified by other users.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
        
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255.  The examiner can normally be reached on M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BHAVESH V AMIN/            Primary Examiner, Art Unit 3666